department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel index no 6050i number release date cc dom it a spr-111984-99 memorandum for assistant district_counsel pennsylvania district philadelphia from deputy assistant chief_counsel income_tax accounting subject cash payments for bail in excess of dollar_figure this responds to your e-mail dated date requesting our comments on a draft memorandum concerning the application of sec_6050i of the internal_revenue_code your memorandum raised and discussed two separate issues issues whether pennsylvania district justices are responsible for the preparation and filing of form_8300 for bail payments they receive that are in excess of dollar_figure in cash whether the additional payment of court processing fees which causes the total amount_paid to exceed dollar_figure requires the filing of form_8300 if the total amount is paid in cash conclusions pennsylvania district justices are responsible for the preparation and filing of form_8300 for bail payments they receive that are in excess of dollar_figure in cash additional payments of court processing fees are not to be taken into account in determining whether a bail payment exceeds dollar_figure facts in pennsylvania bail is received by the clerk of the court for each county as well as by district justices district justices remit the bail to the clerk of the court and in many cases pass on the responsibility of preparing and filing forms when bail exceeds dollar_figure additionally there are instances when the amount of bail is less than dollar_figure spr-111984-99 but the additional_assessment of processing fees causes the total amount to exceed dollar_figure law and analysis sec_6050i states that any clerk of a federal or state court who receives more than dollar_figure in cash as bail for an individual charged with a specified_criminal_offense must file an information_return with respect to that transaction the specific offenses are a any federal criminal offense involving a controlled substance b racketeering as defined in u s c and c money laundering as defined in u s c and and d any state criminal offense substantially_similar to an offense described in a b or c sec_1_6050i-2 of the income_tax regulations provides that clerk includes the clerk’s office or the office department division branch or unit of the court that is authorized to receive bail if someone other than a clerk receives payment on behalf of a clerk the clerk is deemed to have received the bail and is responsible for making a return of information sec_1 6050i- c prescribes that the return of information is be to made on form_8300 under pa c s a a subject_to exceptions not here relevant district justices have the power to preside at arraignments and fix and accept bail consequently a district justice when receiving bail is within the definition of clerk as set forth in sec_1_6050i-2 ie a unit of the court authorized to receive bail as such district justices have the responsibility for ensuring that form_8300 is prepared and filed for any bail they receive that exceeds dollar_figure in cash sec_6050i was added to the code by a of the violent crime control and law enforcement act of publaw_103_322 unfortunately the legislative_history of that act does not define bail neither does the code or the regulations the word when used as a noun as it is in sec_6050i generally means the security required and given for the release of a person in the custody of the law conditioned upon a written undertaking that he or she will appear when required and do all other things stipulated commonwealth v mcdonald pa a 2d bail is to insure the appearance of the accused not to guarantee payment of fines costs or awards ruckinger v weicht pa super a 2d we have concluded that under state law bail does not include an additional_amount the defendant is required to pay as a processing fee and such additional_amount may not be considered when determining whether the in excess of dollar_figure threshold has been reached the issue here under consideration is distinguishable from reported cases in which a portion of bail money was withheld by the court for administration purposes eg commonwealth v mcdonald supra and commonwealth v tanure a 2d rule d of the pennsylvania rules of criminal procedure provides that within days of the full and final disposition of a case the bail deposit shall be returned less any bail-related fees or commissions and reasonable costs of spr-111984-99 administering the percentage cash bail program thus under state law a portion of bail money may be withheld and used for paying processing fees but when processing fees are assessed separately those fees are not considered as part of bail for purposes of sec_6050i both sec_6050i and sec_1_6050i-2 condition the responsibility for filing form_8300 on the receipt of more than dollar_figure in cash as bail emphasis added unless there is a cash payment in excess of dollar_figure designated as bail form_8300 is not required this memorandum is for your general information and is advisory only we hope this information will be helpful to you it is not intended to be conclusive as to the tax consequences for any specific taxpayer if we may be of additional assistance please contact cc dom it a pincite-4920
